Citation Nr: 1526839	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.K.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty in the Army/Army National Guard from May to December 1984, and from February 1986 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This decision, in pertinent part, denied service connection for a lung disorder.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran's original September 2009 application for benefits listed his claim as one for entitlement to service connection for a lung disorder.  As part of his claim he denied exposure to asbestos.  The Veteran later, in July 2012, asserted that his claimed lung disorder was related to in-service exposure to asbestos.  The Board has therefore recharacterized this issue on appeal as reflected on the title page. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records include a January 2001 X-ray report, which shows left lung nodule associated with hilar and mediastinal calcifications.  The report of February 2001 chest CT examination includes diagnoses of left upper lung subpleural nodule almost entirely calcified, and benign calcified granuloma in the subpleural posterior right lower lung.  The Veteran's personnel records reflect that he served in several capacities, to include field radio repairer, unit supply specialist, and electronic maintenance chief.  They do not reflect exposure to asbestos.  

The Veteran, however, in July 2012, informed VA that his claimed asbestos exposure, which he asserts caused his lung disorder, occurred between February 8, 1998, and April 30, 2001.  He reported that during this time, while stationed in Indianapolis, he performed building restoration work which included the removal of asbestos.  

While acknowledging that the Veteran failed to respond to an October 2014 letter which asked him, in part, to tell VA where he was exposed to asbestos and to inform them what specific disease he had that resulted from asbestos exposure as well as what medical evidence showed a diagnosis of a disease caused by asbestos, the Board again notes that the Veteran informed VA in July 2012 of when and where he was exposed to asbestos.  To date, VA has not adequately developed the question of whether or not the Veteran was in fact exposed to asbestos.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Medical evidence of record includes a November 2009 VA examination report which shows that the Veteran gave a history of asbestos exposure, but claimed to have not known "how this came about."  He added spots on his lung were discovered in 2001.  This is supported by the above-discussed service treatment records.  The examiner diagnosed lung nodules, said they were "likely the same as during the service," but his current complaint of chest congestion is likely not related to the nodules.  

A September 2011 VA examination includes diagnoses of granulomatous disease and bronchial asthma.  The examiner, asked to supply an opinion as to whether the Veteran's lung disorder was secondary to his history of smoking, indicated she could not without resorting to mere speculation.  She further noted that since no biopsy was performed, the exact etiology of the lung nodules is "not known definitely."  

In November 2013, a VA nurse practitioner opined that that the Veteran's claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event or injury.  The purported causes were not listed.  She added that, as rationale for her opinion, February 2001 CT findings showed that granulomas were related to old granulomatous disease and would not cause any congestion-like symptoms such as asthma.  

In the course of his March 2015 hearing, the Veteran testified that calcifications were discovered in his lungs while in the military. And he attributed this to in-service asbestos exposure.  He added he had been afforded MRI (magnetic resonance imaging) and X-ray examinations conducted by Community Health Networks in Indianapolis beginning in 2001.  While a CT report dated in January 2010 (showing calcified nodules and extensive hilar and mediastinal lymph node calcifications) from Community Hospital is of record, records dating back to 2001 are not.  Any outstanding private medical records, to include from Community Health Networks/Community Hospital associated with MRI and/or X-ray examinations of the Veteran's lungs dating back to 2001 may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).  

Based on the above, and after clarifying the Veteran's asbestos exposure, a new VA examination and opinion is necessary to determine whether the Veteran has any lung disorder that is related to service, to include any asbestos exposure. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and addresses of all medical care providers who treated the Veteran for lung or respiratory complaints since 2001.  After securing the necessary release, obtain these records.  If no records are available, the claims folder must indicate this fact.

2.  The AOJ should take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos during service (to include during the period from February 8, 1998, and April 30, 2001, while stationed in Indianapolis) and after his 2001 service separation.

3.  After completion of the above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current lung disability.  Arrange for the entire claims file and any pertinent medical records to be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a lung disability, including any medical treatment. 

The AOJ should tell the examiner whether or not exposure to asbestos has been confirmed. 

Based on the examination and review of the record, the examiner should address the following: 

(a)  Identify all currently diagnosed lung conditions and clarify whether the Veteran has asbestosis or other asbestos-exposure related disease;

(b)  If asbestosis or other asbestos-exposure related disease is diagnosed, is at least as likely as not (50 percent or greater probability) that the disease is the result of in-service asbestos exposure or post-service exposure?  The examiner should discuss the Veteran's service as well as his post-service history, and any other pertinent risk factors for asbestos-related disease or other respiratory disorders.

(c)  If asbestos exposure in service is not confirmed, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lung disorder was incurred in service?

The examiner should consider all pertinent evidence of record.  Such evidence includes the Veteran's reported statements of in-service exposure to asbestos.

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the AOJ must readjudicate the Veteran's claim.  If the benefit is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

